Opinion filed April 4, 2013




                                             In The


         Eleventh Court of Appeals
                                           ___________

                                      No. 11-12-00340-CV
                                          __________

        A TRUE LUCKY BRAND OIL & GAS COMPANY, LLC D/B/A
            LUCKY BRAND OIL & GAS COMPANY, Appellant
                                                V.
                  HAGENBUCH RANCH, LLC ET AL., Appellees

                              On Appeal from the 132nd District Court
                                       Scurry County, Texas
                                   Trial Court Cause No. 24320


                               MEMORANDUM OPINION
       One of the appellees, Enduring Resources, LLC, has filed in this court a motion to
dismiss for want of prosecution or, in the alternative, to require Appellant to file a statement of
intent to pursue this appeal. In this case, Appellant brought suit against Appellees, alleging over
$370,000,000 in actual damages. The trial court dismissed Appellant’s claims with prejudice on
October 19, 2012, and Appellant filed a notice of appeal on November 16, 2012. Appellant’s
brief in this appeal was originally due for filing on January 16, 2013. On its own motion, this
court granted an extension and extended the deadline for filing Appellant’s brief to March 18,
2013. Appellant has yet to file a brief or a motion for extension and has not responded to
Enduring’s motion to dismiss even though this court requested that a response be filed on or
before February 4, 2013. We agree that the appeal should be dismissed based upon Appellant’s
failure to prosecute the appeal. TEX. R. APP. P. 38.8, 42.3.
       The motion to dismiss filed by Appellee Enduring Resources, LLC is granted, and the
appeal is dismissed for want of prosecution.


                                                               PER CURIAM


April 4, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                 2